Citation Nr: 0124130	
Decision Date: 10/04/01    Archive Date: 10/09/01	

DOCKET NO.  01-06 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
residuals of melanoma of the left chest with wide excision of 
melanoma and left axillary node dissection, status post wedge 
resection, right upper lobe.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1968 to November 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

A December 2000 rating decision granted service connection 
for tinnitus, rated as noncompensable.  In a letter dated in 
August 2001, the veteran's representative filed a timely 
notice of disagreement (NOD) with that determination.  The RO 
has not yet issued a statement of the case (SOC) as to this 
matter.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where a claimant has filed a NOD 
and the RO has not issued a SOC, the issue must be remanded 
to the RO for a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Hence, the evaluation of tinnitus 
will be the subject of a remand at the end of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  In July 1989, the veteran underwent wide excision of a 
left chest wall melanoma with a left axillary dissection.  
The pathology assessment was a stage II melanoma.  

3.  In July 1991, the Board found that the postoperative 
residuals of excision of a melanoma of the left chest with 
left axillary node dissection was manifested by a tender scar 
and impaired sensation in the posterior aspect of the left 
upper arm and complaints of pain on motion of the left 
shoulder; and assigned a 30 percent rating on an 
extraschedular basis.  

4.  There is no evidence of improvement of the postoperative 
residuals of excision of the melanoma from the left chest 
with axillary node dissection.  

5.  In June 1999, a metastatic melanoma of the right upper 
lobe of the lungs was treated with wedge resection of the 
right upper lobe, wedge resection of the right middle lobe, 
and thoracic lymphadenectomy.  There was no continuing X-ray, 
antineoplastic chemotherapy or other therapeutic procedure 
following the surgery.  

6.  The May 2000 VA pulmonary function testing was 
interpreted as showing restrictive lung disease.  Forced 
expiratory volume in one second (FEV-1) was 67 percent.  The 
ratio of the forced expiratory volume in one second to the 
forced vital capacity (FEV-1/FVC) was 78 percent.  The 
diffusion capacity of the lung for carbon monoxide by single 
breath method (DLCO(SB)) was 69 percent of predicted.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent rating for 
melanoma of the left chest with wide excision of melanoma and 
left axillary node dissection; status post wedge resection 
right upper lobe; have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.344, 
Part 4, including Codes 6819, 7818 (2001).  

2.  The criteria for restoration of a 30 percent rating for 
the postoperative residuals of excision of a melanoma of the 
left chest with axillary node dissection have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. § 3.344, Part 4, 
Code 7818 (2001).

3.  The criteria a 30 percent rating for the postoperative 
residuals of wedge resection of the right upper lobe and 
wedge resection of the right middle lobe have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. Part 4, Code 6819 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  On August 
29, 2001, VA issued regulations implementing the provisions 
of VCAA "to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 46520 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The veteran's application is complete.  The rating decision 
and statement of the case notified the veteran and 
representative of the evidence necessary to substantiate the 
claim, the evidence which had been received, and the evidence 
to be provided by the claimant.

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  VA has 
made reasonable efforts to obtain relevant records.  All 
relevant Federal records, including service medical records 
and VA records have been obtained.  The veteran has been 
examined by VA.  Testing for the rating criteria was 
performed.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

The RO did not consider the case under the VCAA and the 
implementing regulation.  However, the veteran was not 
prejudiced.  Compare Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  The RO provided the veteran with the pertinent 
evidentiary development which was subsequently codified by 
VCAA.  In addition to performing the pertinent development 
required under VCAA, the RO notified the veteran of his right 
to submit evidence.  Thus, the Board finds VA has completed 
its duties under VCAA and the implementing regulations.  
Further, except as discussed in the Remand below, VA has 
completed the development of this case under all applicable 
law, regulations and VA procedural guidance.  See 38 C.F.R. 
§ 3.103 (2001).  Therefore, it would not abridge the 
appellant's rights under VCAA for the Board to proceed to 
review the appeal.  

Notably, neither the appellant nor the representative have 
asserted that the case requires further development or action 
under VCAA or the implementing regulations.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  For these reasons, the veteran is not prejudiced 
by the Board's review on the merits.  Compare Bernard, at 
393.  

Background.  As a retiree, the veteran was treated at a 
service department facility in July 1989.  A biopsy had 
disclosed a melanoma on the veteran's left anterior chest 
wall.  Preoperative radionuclide lymphoscintigraphy revealed 
the area to drain to the left axilla.  At surgery, a 3-
centimeter margin was marked around a previous excision site 
and an elliptical field was drawn exterior to the margin and 
tapered into the left axilla.  That area was incised down to 
the fascia of the anterior chest wall, which was retracted 
laterally into the axilla.  An axillary flap was then 
developed up to the axillary vein and the fascia was taken 
down from the axillary vein to the lateral chest wall.  The 
long thoracic and thoracodorsal nerves were identified and 
kept clear from the area of axillary dissection.  Axillary 
contents were swept down from the axillary vein along the 
chest wall and excised in continuity with tissue around the 
melanoma site itself.  The incision was subsequently closed.  
A post surgical report shows that there was good healing of 
the wound.  

An October 1989 rating decision granted service connection 
for stage II melanoma left anterior chest with wide excision 
of melanoma site and left anterior node dissection.  The 
disability was initially rated as 10 percent disabling.  The 
veteran appealed.  In his appeal, he stated that he had a 
scar 9 inches long and 1 1/8 inches wide at the widest point 
and that his entire left chest wall, left shoulder and left 
arm to the elbow were numb.  He also reported a limitation in 
the range of motion.  

On an August 1990 VA examination, the veteran was reported to 
have a normal range of motion of both shoulders.  Other 
joints were negative.  The skin had a surgical scar on the 
left upper chest near the sternal border to the anterior 
axillary fold with an extension to the distal end of the 
clavicle.  There was no adherence of the scar.  It was again 
noted that the range of shoulder motion seemed to be normal.  
The axilla was clear.  There was impaired sensation in the 
posterior aspect of the left upper arm.  Grip strength in 
both hands was good.  The impression was residual of surgical 
excision of melanoma of the left upper chest.

In a July 1991 decision, the Board found that the veteran had 
postoperative residuals of excision of a melanoma of the left 
chest with left axillary node dissection manifested by a 
tender scar and impaired sensation on the posterior aspect of 
the left upper arm and complaints of pain on motion of the 
left shoulder.  The disability was assigned a 30 percent 
rating on an extraschedular basis, giving consideration to 
the veteran's description of the impact of the disability on 
his work as a security guard.  

In an August 1991 rating decision, the RO implemented the 
Board decision.  The melanoma of the left anterior chest with 
wide excision of the melanoma and left axillary node 
dissection was rated as 30 percent disabling from September 
1989, following a 100 percent convalescent rating under 
38 C.F.R. § 4.30 (2001).

Skin Disorder Rating Criteria.  Service-connected 
disabilities are rated in accordance with a schedule of 
ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  

Superficial scars which are poorly nourished with repeated 
ulceration will be rated as 10 percent disabling.  38 C.F.R. 
Part 4, Code 7803 (2001).  

Scars which are tender and painful on objective demonstration 
will be rated as 10 percent disabling.  38 C.F.R. Part 4, 
Code 7804 (2001).  

Other scars will be rated on limitation of function of the 
part affected.  38 C.F.R. Part 4, Code 7805 (2001).  

Malignant new growths of the skin will be rated as scars, 
disfigurement, etc., on the extent of constitutional 
symptoms, physical impairment.  38 C.F.R. Part 4, Code 7818 
(2001).  

Benign new growths of the skin will be rated as scars, 
disfigurement, etc.  38 C.F.R. Part 4, Code 7819 (2001).  

Unless otherwise provided, Codes 7808 through 7819 will be 
rated as for eczema, dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations.  
38 C.F.R. § 4.118 (2001).  

Eczema will be rated as noncompensable where there is slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent rating will be assigned 
where there is exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating will be assigned where exudation or itching are 
constant, there are extensive lesions, or marked 
disfigurement.  A 50 percent rating, the highest rating 
assignable under this code, requires ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
Part 4, Code 7806 (2001).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2001).  

Current Disability.  In June 1999, the veteran was treated at 
a university hospital for metastatic melanoma of the right 
upper lobe.  Procedures included bronchoscopy, wedge 
resection of the right upper lobe/essentially segmentectomy 
of the right upper lobe, wedge resection of the right middle 
lobe, and thoracic lymphadenectomy.  Following surgery, the 
veteran was given medication for pain and to help him sleep.  
Neither the hospital summary nor any other medical record 
indicates any continued surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedures.  

The veteran was examined by VA in May 2000.  He reported his 
two previous surgeries and stated that he had been on no 
chemotherapy.  He reported that his breathing was not as good 
as it was.  He had been able to run marathons during service, 
but now had shortness of breath on climbing stairs.  He was 
not able to say how far he could walk without shortness of 
breath.  There was a lot of congestion in his nose and he 
stated that he coughed up phlegm when he ate.  However, he 
had no problems swallowing and did not bring up food.  He had 
no wheezing.  On physical examination, the veteran was 
described as well developed, well nourished and in no acute 
distress.  His lungs had decreased breath sounds and dullness 
of the right lower chest posteriorly.  The veteran told the 
examiner that his physician had told him he had damage to a 
nerve on that side so that he would not be able to breathe 
properly.  The examiner felt that it was phrenic nerve damage 
due to surgery.  No nodes were palpated anywhere.  Further 
examination did not disclose any relevant abnormalities.  The 
impression was history of malignant melanoma, left anterior 
chest, with surgery and no dissection; wedge resection of 
right upper lobe due to metastatic melanoma.  

VA chest X-rays in May 2000 showed the right hemidiaphragm to 
be elevated.  Right thoracotomy changes were present.  

The report of the May 2000 VA pulmonary function test 
includes findings of:  FVC - 67 percent; FEV-1 - 67 percent; 
FEV-1/FVC - 78 percent; and DLCO - 69 percent.  The diagnosis 
was restrictive lung disease, although additional air flow 
obstruction could not be ruled out.  Mild diffusion 
impairment corrected for alveolar volume.  

Private physicians' clinical notes dated in January 2001, 
show the veteran was receiving postoperative follow up.  
There had been no evidence of recurrence, although chances of 
further recurrence were very high.  The doctor reviewed 
records brought by the veteran, which indicated that he had 
right phrenic nerve paralysis and pulmonary function tests 
indicated about 67 to 70 percent of lung function compared to 
normal.  That would seem to be the result of his lung surgery 
and would cause further disability than he had prior to his 
thoracotomy.  Physical examination of the skin showed no 
suspicious lesions.  There was no adenopathy.  The lungs were 
clear.  The abdomen revealed no tenderness or 
hepatosplenomegaly.  

In a February 2001 statement, the veteran reported that pain 
and numbness from the surgery of his left chest extended 
across the left chest and down the back of his left arm.  The 
surgery site relating to the thoracotomy caused some pain 
across his back at the shoulders.  That caused some 
discomfort in certain sitting positions.  He also had 
shortness of breath due to the thoracotomy and damage to the 
phrenic nerve during the thoracotomy.  That caused a negative 
lifestyle change as the shortness of breath prevented any 
extensive physical conditioning.  He stated that he was a 
past marathon runner, but was more recently walking 4 to 5 
miles a day.  The veteran made similar points in his appeal 
and other statements.  

A March 2001 rating decision rated residuals of melanoma left 
chest with wide excision of melanoma and left axillary node 
dissection: status post wedge resection right upper lobe.  
Using Codes 6819-6845, a 30 percent rating from September 
1989 was indicated.  A 100 percent rating was assigned from 
June 30, 1999 and a 30 percent rating was assigned from June 
1, 2001.  Scars of the left anterior chest wall and right 
posterior chest wall were rated as noncompensable from August 
2, 1999, under Codes 7818, 7819 (2001).  

Lung Rating Criteria.  Neoplasms, malignant, any specified 
part of the respiratory system exclusive of skin growths will 
be rated as 100 percent disabling.  Note: A rating of 100 
percent shall continue beyond the cessation of any surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure.  Six months after discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of Sec. 3.105(e) of this 
chapter.  If there has been no local recurrence or 
metastasis, the disability will be rated on residuals.  
38 C.F.R. Part 4, § 4.97, Code 6819 (2001).  

The general rating formula for restrictive lung disease, 
including Code 6840 for paralysis or paresis of the diaphragm 
and Code 6844 for post-surgical residuals (lobectomy, 
pneumonectomy, etc.), is as follows:  

FEV-1 less than 40 percent of predicted 
value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the 
Lung for Carbon  Monoxide by the Single 
Breath Method (DLCO (SB)) less than 40 
percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen 
consumption  (with cardiac or respiratory 
limitation), or; cor pulmonale (right 
heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires 
outpatient oxygen therapy: 		100 
percent;  

FEV-1 of 40 to 55 percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO 
(SB) of 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit):
	60 percent.  

FEV-1 of 56 to 70 percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO 
(SB) 56 to 65 percent predicted:		
			30 percent;  

FEV-1 of 71 to 80 percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; DLCO 
(SB) 66 to 80 percent predicted:		
			10 percent;  

Were the requirements for a 10 percent 
rating are not met:					
	0 percent.  


38 C.F.R. Part 4, including § 4.31 and Codes 6840-6845 
(2001), effective October 7, 1996.  61 Fed. Reg. 46720-46731 
(Sep. 5, 1996).  

Criteria for Reduction.  Rating agencies will handle cases 
affected by change of medical findings or diagnosis, so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  This applies to 
treatment of intercurrent diseases and exacerbations, 
including hospital reports, bedside examinations, 
examinations by designated physicians, and examinations in 
the absence of, or without taking full advantage of, 
laboratory facilities and the cooperation of specialists in 
related  lines.  Examinations less full and complete than 
those on which payments were authorized or continued will not 
be used as a basis of reduction.  Ratings on account of 
diseases subject to temporary or episodic improvement, e.g., 
manic depressive or other psychotic reaction, epilepsy, 
psychoneurotic reaction, arteriosclerotic heart disease, 
bronchial asthma, gastric or duodenal ulcer, many skin 
diseases, etc., will not be reduced on any one examination, 
except in those instances where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  Ratings on account of diseases which 
become comparatively symptom free (findings absent) after 
prolonged rest, e.g. residuals of phlebitis, arteriosclerotic 
heart disease, etc., will not be reduced on examinations 
reflecting the results of bed rest.  Moreover, though 
material improvement in the physical or mental condition is 
clearly reflected the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
Rating boards encountering a change of diagnosis will 
exercise caution in the determination as to whether a change 
in diagnosis represents no more than a progression of an 
earlier diagnosis, an error in prior diagnosis or possibly a 
disease entity independent of the service-connected 
disability.  38 C.F.R. § 3.344(a) (2001).

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e) 
(2001).  

Analysis.  In July 1991, the Board granted a 30 percent 
rating for the postoperative residuals of a melanoma of the 
left anterior chest with wide excision of the melanoma site 
and left axillary node dissection.  This rating has been in 
effect for over five years and cannot be reduced unless there 
is medical evidence which clearly warrants the conclusion 
that sustained improvement has been demonstrated.  38 C.F.R. 
§ 3.344(a) (2001).  In this case, there is no evidence of 
improvement of the left side skin and chest wall 
manifestations for which the Board granted the original 30 
percent rating.  A review of the May 2000 examination report 
shows that the examiner did not adequately address the 
residuals of the veteran's 1989 surgery.  Neither the May 
2000 examination nor any other medical report shows sustained 
improvement in the residuals for which the Board granted the 
initial 30 percent rating.  Moreover, the veteran has 
submitted certified statements to the effect that he 
continues to have the symptoms for which the Board granted 
the 30 percent rating.  Consequently, the Board restores the 
30 percent rating, under Code 7818, for the postoperative 
residuals of melanoma, left anterior chest with wide excision 
of melanoma and left axillary node dissection.  

The veteran's description of the residuals of his 1989 
surgery remain similar to that for which the Board granted a 
30 percent rating.  His description does not describe any 
increase in the manifestations from the 1989 surgery.  
Neither the veteran's description nor the medical findings, 
relative to the residuals of the 1989 surgery, approximate 
any applicable criteria for a higher rating for those 
residuals.  38 C.F.R. §§ 4.1, 4.7 (2001).

The rating criteria for respiratory disorders was amended 
effective October 7, 1996.  The veteran's subsequent lung 
surgery and its residuals will be rated under the criteria 
effective as of October 1996.  61 Fed. Reg. 46720 - 46731 
(Sep. 5, 1996).  The rating criteria provides that malignant 
neoplasms of any specified part of the respiratory system, 
exclusive of skin growths, will be rated as 100 percent 
disabling.  The 100 percent rating shall continue beyond the 
cessation of any surgical, X-ray, antineoplastic chemotherapy 
or other therapeutic procedure.  Six months after 
discontinuance of such treatment, the appropriate disability 
rating shall be determined by mandatory VA examination.  Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e).  If there has been no local recurrence or 
metastasis, the disability will be rated on residuals.  The 
new rating criteria are based on pulmonary function testing.  
In this case, pulmonary function testing showed that the lung 
surgery resulted in restrictive lung disease with an FEV-1 of 
67 percent.  The rating criteria provides a 30 percent 
evaluation for FEV-1 of 56 to 70 percent of predicted.  Other 
measurements may also be used; however, it would not result 
in a higher rating in this case.  The FEV-1/FVC was 
78 percent which would fall within the criteria for a 10 
percent rating, as would the DLCO of 69 percent.  The 
veteran's reports of shortness of breath and limitation of 
various activities have been considered; however, these 
residuals do not meet any current criteria for a higher 
rating.  Therefore, a 30 percent rating will be assigned for 
the respiratory residuals of the wedge resection of the right 
upper lobe and wedge resection of the right middle lobe.

The RO, in the March 2001 rating decision, had lumped the 
residuals of the left chest surgery in 1989 together with the 
residuals of the right lung surgery in 1999 and assigned a 30 
percent rating.  The Board assigns a separate 30 percent 
rating for the lung residuals.  The Board notes that the 
March 2001 rating decision only mentions the wedge resection 
of the right upper lobe while the operative report indicated 
wedge resections of both the right upper and middle lobes.  
Since the pulmonary function testing, pursuant to the rating 
criteria, considers the resultant impairment, the veteran was 
not prejudiced by the failure of the RO to note the wedge 
resection of the right middle lobe.

The veteran has asserted that the melanoma can recur and that 
his private physician has indicated a high probability of 
recurrence.  The possibility of future recurrence is not a 
basis for increased compensation at this time.  However, the 
veteran may reopen the claim if his disability increases.  
The phrenic nerve paralysis affecting the diaphragm does not 
warrant a higher rating.  The nerve paralysis, removal of 
part of the lung, and other residuals are reflected in the 
pulmonary function testing.  See Code 6840, diaphragm, 
paralysis or paresis.  The private physician agreed that the 
pulmonary function testing indicated 67 to 70 percent lung 
function, for which the rating criteria provides a 30 percent 
rating.  


ORDER

Restoration of a 100 percent rating for residuals of melanoma 
of the left chest with wide excision of melanoma and left 
axillary node dissection, status post wedge resection, right 
upper lobe is denied.

Restoration of a 30 percent rating for the postoperative 
residuals of melanoma of the left anterior chest with wide 
excision of melanoma and left axillary node dissection is 
granted, subject to the law and regulations governing the 
payment of monetary awards.

A separate 30 percent rating for the residuals of wedge 
resection of the right upper lobe and wedge resection of the 
right middle lobe is granted, subject to the law and 
regulations governing the payment of monetary awards.


REMAND

The Board finds that the issue of entitlement to a 
compensable evaluation for tinnitus has been placed in 
appellate status by the filing of a NOD as to that issue.  As 
noted above, in Manlicon v. West, 12 Vet. App. 238 (1999), 
the Court held in circumstances where a NOD is filed but a 
statement of the case has not been issued, the Board must 
remand the claim to the RO to direct that a statement of the 
case be issued.  Accordingly, this matter is REMANDED for the 
following action:

The RO should issue the veteran and his 
representative a SOC on the issue of 
entitlement to a compensable evaluation 
for tinnitus.

The Board notes that in order for the veteran to obtain 
appellate review of this issue, he must follow the regulatory 
provisions governing the submission of a substantive appeal 
in order to perfect his appeal.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200, 20.202, 20.302(b) (2001).  The 
case should only be returned to the Board following the 
issuance of the SOC if this issue is perfected by the filing 
of a timely substantive appeal.  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


